UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


PAUL BRADSHAW,                                    §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:18-CV-435
                                                  §
WARDEN, FCI BEAUMONT,                             §
                                                  §
                Respondent.                       §

   MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Paul Bradshaw, a prisoner confined at the Federal Correctional Institution in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

         The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court. The magistrate judge recommends dismissing the petition.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Petitioner filed

objections to the magistrate judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit.

         Petitioner’s claims do not challenge the manner in which his sentence is being executed.

Rather, they attack the legality of his sentence. A claim challenging the legality of a sentence
generally must be brought under 28 U.S.C. § 2255, not § 2241. Tolliver v. Dobre, 211 F.3d 876,

877 (5th Cir. 2000).

       Circuit precedent holds that the savings clause of § 2255, which in some instances allows

a petitioner to proceed under § 2241, “applies to a claim: (i) that is based on a retroactively

applicable Supreme Court decision which establishes that the petitioner may have been convicted

of a nonexistent offense and (ii) that was foreclosed by circuit law at the time when the claim

should have been raised in the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena

v. United States, 243 F.3d 893 (5th Cir. 2001). As the magistrate judge concluded, petitioner

failed to meet the first prong of the Reyes-Requena test. Petitioner’s claims do not demonstrate

that he was convicted of “a nonexistent offense” as required by the actual innocence prong of

Reyes-Requena. Therefore, petitioner may not pursue claims concerning the validity of his

sentence under § 2241.

                                            ORDER

       Accordingly, petitioner’s objections (#3) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#2)

is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate
          .
judge’s recommendation.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.

         SIGNED at Plano, Texas, this 5th day of November, 2018.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE



                                                2
